Name: Commission Implementing Regulation (EU) 2015/2352 of 16 December 2015 setting out the weighted average of maximum mobile termination rates across the Union (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: communications;  prices;  consumption;  marketing
 Date Published: nan

 17.12.2015 EN Official Journal of the European Union L 331/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2352 of 16 December 2015 setting out the weighted average of maximum mobile termination rates across the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 531/2012 of the European Parliament and of the Council of 13 June 2012 on roaming on public mobile communications networks within the Union (1), and in particular Article 6e(2) thereof, Whereas: (1) In accordance with Regulation (EU) No 531/2012, domestic providers should not levy any surcharge additional to the domestic retail price on roaming customers in any Member State, for any regulated roaming call received, within the limits allowed by fair use policy. This provision applies from 15 June 2017, provided that the legislative act to be adopted further to the proposal on the wholesale roaming market referred to in Article 19(2) of that Regulation has become applicable by that date. (2) In accordance with Regulation (EU) No 531/2012 domestic providers may apply a surcharge, in addition to the domestic retail price, for the consumption of regulated retail roaming services, during a transitional period from 30 April 2016 until the date when the legislative act envisaged in Article 19(2) of that Regulation becomes applicable. (3) Regulation (EU) No 531/2012 allows domestic providers to apply, after the transitional period, a surcharge, in addition to the domestic retail price, for the consumption of regulated retail roaming services in excess of any limit set under a fair use policy. (4) Regulation (EU) No 531/2012 limits any surcharge applied for receiving regulated roaming calls to the weighted average of maximum mobile termination rates across the Union. (5) The Body of European Regulators for Electronic Communications has provided the Commission with information gathered from Member States' national regulatory authorities concerning: (i) the maximum level of mobile termination rates they imposed, in accordance with Articles 7 and 16 of Directive 2002/21/EC of the European Parliament and of the Council (2) (Framework Directive) and Article 13 of Directive 2002/19/EC of the European Parliament and of the Council (3) (Access Directive), in each national market for wholesale voice call termination on individual mobile networks, and (ii) the total number of subscribers in Member States. (6) Pursuant to Regulation (EU) No 531/2012, the Commission has calculated the weighted average of the maximum mobile termination rates across the Union by: (i) multiplying the maximum mobile termination rate permitted in a given Member State by the total number of subscribers in that Member State, (ii) summing this product over all Member States, and (iii) dividing the total obtained by the total number of subscribers in all Member States. (7) The values of the data used to calculate the weighted average of the maximum mobile termination rates across the Union are of 1 July 2015. For non-euro countries, the relevant exchange rate is the Q2 2015 average obtained from the European Central Bank's database. (8) Pursuant to Regulation (EU) No 531/2012 the Commission is to review the weighted average of maximum mobile termination rates across the Union annually. (9) The measures provided for in this Regulation are in accordance with the opinion of the Communications Committee, HAS ADOPTED THIS REGULATION: Article 1 The weighted average of maximum mobile termination rates across the Union is set out at EUR 0,0114 per minute. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 April 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 172, 30.6.2012, p. 10. (2) Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (OJ L 108, 24.4.2002, p. 33). (3) Directive 2002/19/EC of the European Parliament and of the Council of 7 March 2002 on access to, and interconnection of, electronic communications networks and associated facilities (Access Directive) (OJ L 108, 24.4.2002, p. 7).